             Case 7:18-cv-07721-VB Document 76 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
KERVIN JEANTY,                                                :
                                    Plaintiff,                :
                                                              :   ORDER
v.                                                            :
                                                              :   18 CV 7721 (VB)
PRECISION PIPELINE SOLUTIONS LLC,                             :
                                    Defendant.                :
--------------------------------------------------------------x

        As discussed at a telephone conference held on April 24, 2020, which was attended by

plaintiff and counsel for defendant, the Court ordered that June 30, 2020, was the due date for

plaintiff to file (i) his opposition to defendant’s motion for summary judgment, and (ii) his own

cross motion for summary judgment. (Doc. #66).

        To date, plaintiff has filed neither an opposition to defendant’s motion nor his own cross

motion; he has also failed to request an extension of time in which to do so.

        Accordingly, it is HEREBY ORDERED:

        1.       The Court sua sponte extends plaintiff’s time to oppose defendant’s motion and to

file his own cross motion for summary judgment to August 3, 2020. If plaintiff fails to respond

to the motion for summary judgment by August 3, 2020, the motion will be deemed fully

submitted and unopposed. And if plaintiff fails to file his own cross motion by August 3,

2020, he will be precluded from doing so thereafter. Plaintiff is a sophisticated pro se litigant,

having represented himself in multiple other lawsuits in the Southern District of New York. See,

e.g., Jeanty v. Town of Newburgh N.Y., 18 Civ. 2022 (S.D.N.Y.); Jeanty v. Newburgh Beacon

Bus Corp. et al., 17 Civ. 9175 (S.D.N.Y.). Accordingly, the degree of solicitude to which he is

entitled may be lessened. Tracy v. Freshwater, 623 F.3d 90, 102 (2d Cir. 2010). In addition, after

numerous delays by plaintiff, the Court sanctioned plaintiff for failure to submit his Fed. R. Civ.


                                                         1
           Case 7:18-cv-07721-VB Document 76 Filed 07/13/20 Page 2 of 2




P. 26(a)(1) disclosures pursuant to the Court’s March 9, 2020, Order. (Doc. #64). Accordingly,

the Court will not grant any further extensions of plaintiff’s time to file his opposition to

defendant’s motion and a cross motion for summary judgment.

           2. Defendant’s reply in support of its motion for summary judgment, as well as

defendant’s opposition to plaintiff’s cross motion for summary judgment is due August 17, 2020.

           3. Plaintiff’s reply in support of his cross motion for summary judgment is due on

August 31, 2020.

        Chambers will mail a copy of this Order to plaintiff at the address on the docket.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

Dated: July 13, 2020
       White Plains, New York

                                                     SO ORDERED:


                                                     ________________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge




                                                 2
